Citation Nr: 1000268	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-25 793	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a right hand 
disorder, characterized by loss of feeling in this hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1965.  He reportedly had additional service in the 
reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In July 2007, to support his claims, the Veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.

The Board subsequently, in October 2007, remanded the claims 
to the RO via the Appeals Management Center (AMC) for further 
development and consideration.  Upon completing that 
additional development, the AMC issued a supplemental 
statement of the case (SSOC) in September 2008 continuing to 
deny the claims and has since returned the file to the Board 
for further appellate review.


FINDING OF FACT

There is no competent and credible evidence linking the 
Veteran's current bilateral foot and right hand disorders to 
his military service - including to any injury he may have 
sustained while on active duty.


CONCLUSION OF LAW

The Veteran's bilateral foot and right hand disorders were 
not incurred during or aggravated by his military service and 
may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008), but 
specifically concerning claims for increased ratings, so not 
regarding the issues in this appeal, which instead concern 
service connection.  The Veterans Court's other holdings in 
Vazquez-Flores appear to be intact, that is, regarding the 
above discussion of prejudicial deficiencies in timing or 
content of VCAA notice.



Turning now to the facts of this case, letters satisfying the 
notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to 
the Veteran in January and August 2005, June and November 
2007, and July 2008.  The letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the June and November 2007 letters 
complied with Dingess by also discussing the downstream 
disability rating and effective date elements of the claims.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the AMC readjudicated the 
claims in the September 2008 SSOC- including considering the 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.  So any 
arguable timing defect in the provision of that additional 
notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), VA treatment records, private medical records 
and his personal statements in support of his claims.  
Indeed, one of the reasons for remanding this case in October 
2007 was to obtain additional VA treatment records, including 
those concerning his treatment at the local VA medical center 
(VAMC) and local community based outpatient clinic (CBOC) in 
Pittsburgh.  In addition, to comply with another remand 
directive, he had a VA compensation examination in August 
2008 for medical nexus opinions concerning the cause of his 
bilateral foot disorder and right hand disorder- including, 
in particular, in terms of whether these conditions are 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  So the Board is satisfied there was 
substantial compliance with its October 2007 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and appellate review may 
proceed without prejudicing the Veteran.


II.  Governing Laws and Regulations for Service Connection 
Claims

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Some conditions, like arthritis, are chronic per se and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 
10-percent disabling generally within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  To establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the Veteran's claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, issues concerning reasonable doubt are 
resolved in the Veteran's favor.  38 CFR § 3.102.  



A.  Bilateral Foot Disorder

The Veteran contends that his bilateral foot disorder is due 
to his military service.  Specifically, he states that he 
stood guard duty in water while stationed in Vietnam and, as 
a consequence, the skin peels off the bottom of his feet.

There is no disputing the Veteran has a bilateral foot 
disorder, the first and indeed perhaps most fundamental 
requirement for establishing his claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof he 
has this alleged condition, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The August 2008 VA compensation examiner 
diagnosed onychomycosis (i.e., infection) of the toenails, 
tinea pedis (i.e., athlete's foot) between the 3rd and 4th 
toes of the left foot, and bilateral plantar hyperkeratosis.  
So the Veteran has foot disorders.

Consequently, the determinative issue is whether any of these 
foot disorders is somehow attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
there is simply no competent evidence of record establishing 
this required correlation.

Regarding in-service incurrence of a relevant disease or 
injury, any STRs concerning the Veteran's service in Vietnam 
are not in the claims file, assuming they even exist.  In 
this circumstance, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claim, and to explain the reasons 
and bases for its decision.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
But missing STRs, alone, do not obviate the need for the 
Veteran to still have medical nexus evidence supporting his 
claim by suggesting a correlation between his currently 
claimed condition and his military service.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is 
to say, missing STRs do not lower the threshold for an 
allowance of a claim; there is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is 
not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).

Here, the STRs from the Veteran's time in the reserves, which 
are available for consideration, do not show he was diagnosed 
with a bilateral foot disorder or provide any indication of 
prior complaints or treatment concerning his feet.  The only 
notations involving his feet refer to pain in his right foot 
in February 1991 and August 1992 stemming from an injury to 
his right foot during physical training.  But there is no 
indication that injury resulted in permanent residual 
disability.  So there is no objective indication of a chronic 
bilateral foot disorder while he was in service and only a 
couple of isolated instances of foot pain while in the 
reserves, in February 1991 and August 1992.  And, even then, 
his STRs do not refer to any problem with peeling skin on the 
bottom of his feet as a result of standing in water on guard 
duty in Vietnam.  That is specific period of service at issue 
when he says he experienced skin peeling from his feet, and 
that period of service ended many years ago in January 1965.

The Veteran also has failed to provide any objective 
indication of a bilateral foot disorder for many years after 
that period of service, until he first complained of pain in 
1991, so almost three decades after the fact.  The lapse of 
so many years after his separation from service and the first 
documented complaint of the claimed disorder is probative 
evidence to be considered in determining whether his current 
disability may be traced back to his military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, 
because there is no indication of a bilateral foot disorder 
involving arthritis within one year of his discharge, the 
Board may not presume the current disorder was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

But of equal or even greater significance, there is simply no 
medical nexus evidence of record etiologically linking the 
Veteran's current bilateral foot disorder to his military 
service.  Rather, to the contrary, there is competent medical 
evidence specifically discounting this notion.  Keep in mind 
the Board remanded this case in October 2007 for a medical 
nexus opinion concerning the cause of the Veteran's bilateral 
foot disorder (whatever the diagnosis), and specifically in 
terms of whether his current foot disorder may be attributed 
to his military service.  And the August 2008 VA compensation 
examiner's opinion clearly states the Veteran's current foot 
disorder was most likely not caused by his service in 
Vietnam.

The private medical records in the file from February 1991 to 
November 2002 also fail to indicate that any claimed disorder 
may be attributable to his military service.  In fact, the 
Veteran's private physician, Dr. A.S., failed to indicate the 
existence of a current bilateral foot disorder characterized 
by peeling skin.  The only indication of a foot disorder by 
this private physician was a notation stating the Veteran had 
pes planus, i.e., flat feet.

During his videoconference hearing, the Veteran claimed that 
he also suffered from swelling of his feet and went to Dr. S. 
for treatment.  However, due to the fact that Dr. S. is 
deceased, there are no actual medical records corroborating 
this allegation.  Regardless, the medical records that are 
available from Dr. A.S. fail to diagnose the Veteran with a 
bilateral foot disorder characterized by peeling skin or any 
other bilateral foot disorder, other than the aforementioned 
notation concerning pes planus.  And even the pes planus was 
not, in turn, causally related to the Veteran's military 
service.

So even acknowledging there is proof of the claimed 
disability, namely, disorders currently affecting the 
Veteran's feet, there still is no competent medical evidence 
of an etiological link between the time the Veteran spent in 
the military and these current disorders, peeling skin or 
otherwise.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  As 
mentioned, to the contrary, the August 2008 VA compensation 
examiner expressly ruled out any such correlation.

Even as a layman, the Veteran is competent to proclaim having 
experienced peeling skin from his feet while in service and 
during the many years since.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence).  But his lay testimony 
concerning this, while competent, is not also credible given 
that he did not have any relevant complaints (e.g., pertinent 
symptoms) for so many years following the conclusion of his 
service and since the August 2008 VA compensation examiner 
refuted this notion that any current foot disorder dates back 
to the Veteran's military service.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a bilateral foot disorder.  So there is no 
reasonable doubt to resolve in his favor, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



B.  Right Hand Disorder, Characterized by Loss of Feeling

The Veteran contends that the loss of feeling in his right 
hand also is due to his military service.  Specifically, he 
states that while stationed at Fort Gordon in Georgia he 
injured his right arm and hand.  He also maintains that his 
right index finger was cut and that he resultantly has no 
feeling on the top and side of it. 

Just as in the case of his feet, there is no disputing the 
Veteran has a right hand disorder; without this threshold 
minimum of proof, there would be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  The August 2008 VA compensation examiner diagnosed 
residual numbness of the right index finger due to a 
laceration, from the tip of the finger in the medial aspect 
and without pain.  This VA examiner also noted the Veteran's 
prior surgical history, which included bilateral 
carpal tunnel syndrome.  Consequently, the determinative 
issue is whether the Veteran's current right hand/finger 
disorder is somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Unfortunately, there is simply no 
competent evidence of record establishing this required 
correlation.

Regarding in-service incurrence of a relevant disease or 
injury, the Veteran's STRs do not show any complaint, 
treatment or diagnosis of any disorder referable to his right 
hand or right index finger.  As already acknowledged, some of 
his STRs were unable to be located.  And in this 
circumstance, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist him 
in developing the claim, and to explain the reasons and bases 
for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
But missing STRs, alone, do not obviate the need for him to 
still have medical nexus evidence supporting his claim by 
suggesting a correlation between his currently claimed 
condition and his military service.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is 
to say, missing STRs do not lower the threshold for an 
allowance of a claim; there is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is 
not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).

For the most part the Veteran's post-service VA treatment 
records do not mention any relevant complaints, treatment or 
diagnosis concerning his right hand or right index finger.  
Indeed, there is no objective indication of a right hand 
disorder, specifically involving numbness, until June 2004, 
so over four decades after the fact.  The lapse of so many 
years after his separation from service in January 1965 and 
the first documented complaint of the claimed disorder is 
probative evidence to be considered in determining whether 
his current disability may be traced back to his military 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Also, because there is no indication of arthritis in 
this hand or finger within one year of his discharge, the 
Board may not presume this disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Perhaps most importantly, though, there is competent medical 
evidence specifically discounting this notion of a 
correlation between his current right hand/finger disorder 
and his military service.  Keep in mind the Board remanded 
this claim in October 2007 to obtain a medical opinion 
concerning this alleged possibility.  And the VA compensation 
examiner that evaluated the Veteran in August 2008, 
on remand, clearly stated in his concluding opinion that the 
Veteran's current right hand disorder is most likely 
unrelated to his military service.  Specifically, this VA 
examiner noted that the numbness in the Veteran's right index 
finger is most likely due to his use of an air gun while 
working in a steel mill, and not secondary to the reported 
lacerations he sustained while stationed in Georgia.  
The Veteran's surgical history, as mentioned, includes 
treatment for bilateral carpal tunnel syndrome and bilateral 
trigger finger release, so involving the index finger.  But 
there is no indication the disability necessitating that 
surgery stems from any injury the Veteran sustained while in 
the military.  So even acknowledging there is proof of his 
claimed disability, there still is no competent medical 
evidence of a link between this current disability and his 
military service.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Even as a layman, the Veteran is competent to proclaim having 
experienced numbness in his right hand and/or index finger 
while in service and during the many years since.  See again 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service, even where 
not corroborated by contemporaneous medical evidence).  But 
his lay testimony, while competent, is not also credible 
because of the normal findings concerning his right hand 
while in service, including, again, no indication of a right 
hand/index finger disorder during service.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  Moreover, the August 2008 VA 
compensation examiner expressly discounted this notion of an 
etiological link between the current right hand and/or index 
finger disorder and the Veteran's military service, including 
the lacerations he sustained to this finger while in service.  
The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right hand disorder.  So there is no 
reasonable doubt to resolve in his favor, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a bilateral foot 
disorder is denied. 

The claim for service connection for a right hand disorder, 
characterized by loss of feeling in the right hand, also is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


